DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 6/7/2021, has been entered and carefully considered.  Claims 1, 8 and 15 are amended. Claims 1-20 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 06/7/2021, pages 10-13, with respect to the amended claim 1 have been fully considered but they are not persuasive.
Applicant argues (1) Sinha does not teach or suggest “sending, by each of the first hop nodes, a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device”; (2) Cheng does not disclose “the endpoint 
Regarding the first argument, applicant further argues that the client stations don't have the tag, and the client stations never receive the tag because the CAPWAP preamble with the tag is removed before delivery. The examiner notes, removing the CAPWAP header is part of the hop-by-hop decryption and encryption. Sinha [0069] the tag, an identity of the next hop mesh AP [0037], is added as a field in the CAPWAP preamble, or CAPWAP header, which is included as part of the packet that is encrypted. [0090-0092] describes in the downlink, a process of hop-by-hop encryption and decryption of the packet, which includes removing the CAPWAP preamble with the tag for decryption, translating the tag information to 3-address format, encrypting the information and transmitting the packet over the air to the client 125. [0092] “in the downstream direction, the last mesh AP, mesh AP 123 (first hop node) to which the destination client 125 (endpoint device) is associated performs two decryptions and one encryption in a CAPWAP based mesh architecture for traffic to the client 125”. That is, the first hop node sands packet with a CAPWAP header (a message) with tag information to the endpoint device. The tag information includes hop-by-hop mesh AP identity to the core network.

	Regarding the second argument, applicant specifically argues that Cheng discloses that the configuration includes "one or more candidate target cell(s)" which are 
	Cheng [0032, 0054, 0060] Fig. 8, describes the serving gNB-remote/DU (first hop node) provides the pre-configured handover configuration (message) to the UE (endpoint device). [0079, 0083, 0084] The pre-configured handover configuration includes information of the candidate target cells, which indicates target cell identity, an intra-cell identity which is unique for each the gNB (e.g., gNB-remote/DU, gNB-head/DU and gNB-head/CU) associated with each candidate target cell. [0060, 0083] the target cell could be a cell associated with a gNB-head/CU which is different from the serving gNB-head/CU, and associated with an identity for each gNB-remote. That is the pre-configured handover configuration creating multiple disjoint paths to the core network (CN) for each UE (endpoint device) provided via the serving gNB-remote/DU (first hop) includes identifier of gNB-remote/DU and identifier of each intra-cell nodes (i.e., gNB-head/DU and gNB-head/CU). [0057, 0068, 0076] when the network connection failure has occurred, the UE 814 may perform a handover procedure to change its connection to a candidate target cell by selecting the eNB-remote 2/DU 2 (one of the first hop nodes) and the corresponding gNB-head/DU and gNB-head/CU (second hop) to the core network.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US Pat. No. US 2008/0304485) hereinafter Sinha, and in view of Ching-Wen Cheng (US Pat. Pub. No. US 2020/0077310) hereinafter Cheng.

Regarding Claim 1, Sinha teaches a method comprising: determining, at each of a number of first hop nodes, an identifier of a corresponding second hop node, each of the first hop nodes providing a downstream endpoint device connectivity to a core network, each corresponding second hop node being a next upstream hop via which a corresponding first hop node and the endpoint device connect to the core network ([Para. 0028-0037] Fig. 1, shows a mesh network 100 including the mesh AP 117 and mesh AP 123 (first hop nodes), and the corresponding second hop nodes, mesh AP 115 and mesh AP 121, providing a downstream client stations 119 and 125 connectivity to a network 107 (a core network). Where the mesh AP 115 and mesh AP 121 being a nest upstream hop nodes). [Para. 0020-0022, 0036] the method includes, for example, in the case of mesh AP 117 and mesh AP 123 that the looking up results in a matched tag entry that includes an indication of a next hop mesh points in the path or paths toward the mesh AP 115 and mesh AP 121 in the upstream direction toward the network 107).
Sinha does not disclose sending, by each of the first hop nodes, a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node; the endpoint device, in response to receiving the message, selecting at least one first hop node and 
Cheng from the same field of endeavor teaches sending, by each of the first hop nodes, a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node ([Para. 0032, 0054, 0060] the pre-configured handover configuration (message) is provided via the serving gNB-remote/DU. Fig. 8 shows the UE received the pre-configured handover configuration from a gNB-remote/DU (i.e., the first hop node). [Para. 0079, 0083, 0084] The pre-configured handover configuration includes information of the candidate target cells, which indicates target cell identity, an intra-cell identity which is unique for each the gNB  associated with each candidate target cell. The target cell could be a cell associated with a gNB-head/CU which is different from the serving gNB-head/CU, and associated with an identity for each gNB-remote. That is the pre-configured handover configuration creating multiple disjoint paths to the core network (CN) for each UE (endpoint device) provided via the serving gNB-remote/DU (first hop) includes identifier of gNB-remote/DU and identifier of each intra-cell nodes (i.e., gNB-head/DU and gNB-head/CU)); the endpoint device, in response to receiving the message, selecting at least one first hop node and selecting the corresponding second hop node to establish a path to the core network, based on messages received from the first hop nodes ([Para. 0007, 0057, 0068, 0076] when the network connection failure has occurred, the UE 814 may perform a handover procedure to change its connection to a candidate target cell by selecting the eNB-remote 2/DU 2 (one of the first hop nodes) and the corresponding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha and Cheng to reduce the impact of network failure.

Regarding Claim 7, Sinha does not disclose determining a failure at one of the first hop nodes or the corresponding second hop node to yield a failed first hop node or a failed second hop node; determining if the failed first hop node or the failed second hop node are along the path to the core network established for the endpoint device; and upon determining that the failed first hop node or he failed second hop node are along the path, sending to the endpoint device, a notification of the failure, the endpoint device switching to another one of the first hop nodes and the corresponding second hop node to avoid the failure.
Cheng further teaches determining a failure at one of the first hop nodes or the corresponding second hop node to yield a failed first hop node or a failed second hop  and upon determining that the failed first hop node or he failed second hop node are along the path, sending to the endpoint device, a notification of the failure ([Para. 0056-0060] Fig. 8, upon the gNB-remote 1/DU 1 determine a upstream backhaul connection failure along the gNB-head/CU and the gNB-remote/DU has occurred, such as the beam failure, the gNB-remote 1/DU 1 would transmit a network connection failure indication (notification of network connection failure) to the downstream nodes (including attached UE 814) in response to having determined that the backhaul connection failure has occurred, and the cell is out of service) the endpoint device switching to another one of the first hop nodes and the corresponding second hop node to avoid the failure ([Para. 0057] Fig. 8, a UE 814 may perform connection change in response to the notification of network connection failure by apply the pre-configured handover configuration to perform handover (switching) from the serving gNB-remote 1/DU 1 to the target cell (e.g. eNB-remote 2/DU 2) (one of the first hop nodes) to avoid the failing cell). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha and Cheng to reduce the impact of network failure.

Regarding Claim 8,  Sinha teaches A system comprising: two or more first hop nodes, each of the first hop nodes providing a downstream endpoint device connectivity to a core network ([Para. 0028-0037] Fig. 1, shows a mesh network 100 including a mesh AP 117, and mesh AP 123 (first hop nodes) with the corresponding mesh AP 115 and mesh AP 121 (second hop nodes) providing a the client 119 and client 125 (downstream endpoint device) an upstream direction from the mesh AP 117 AP 123 via the mesh AP 115 and 121 to the controller coupled to network 107(a core network); and two or more second hop nodes, each second hop node being a next upstream hop via which a corresponding first hop node and the endpoint device connect to the core network ([Para. 0028-0037] Fig. 1, shows a mesh network 100 including a mesh AP 117, and mesh AP 123 (first hop nodes) with the corresponding mesh AP 115 and mesh AP 121 (second hop nodes) providing a the client 119 and client 125 (downstream endpoint device) an upstream direction from the mesh AP 117 AP 123 via the mesh AP 115 and 121 to the controller coupled to network 107(a core network), wherein each first hop node is configured to: determine, an identifier of a corresponding second hop node ([Para. 0021-0022, 0036] the method includes, for example, in the case of mesh AP 117 and mesh AP 123 that the looking up results in a matched tag entry that includes an indication of a next hop mesh points in the path or paths toward the mesh AP 115 and mesh AP 121 in the upstream direction to the controller 103). 
Sinha does not disclose send a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node, the endpoint device being configured, in response to 
Cheng teaches send a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node ([Para. 0032, 0054, 0060] the pre-configured handover configuration (message) is provided via the serving gNB-remote/DU. Fig. 8 shows the UE received the pre-configured handover configuration from a gNB-remote/DU (i.e., the first hop node). [Para. 0079, 0083, 0084] The pre-configured handover configuration includes information of the candidate target cells, which indicates target cell identity, an intra-cell identity which is unique for each the gNB associated with each candidate target cell. The target cell could be a cell associated with a gNB-head/CU which is different from the serving gNB-head/CU, and associated with an identity for each gNB-remote. That is the pre-configured handover configuration creating multiple disjoint paths to the core network (CN) for each UE (endpoint device) provided via the serving gNB-remote/DU (first hop) includes identifier of gNB-remote/DU and identifier of each intra-cell nodes (i.e., gNB-head/DU and gNB-head/CU)), the endpoint device being configured, in response to receiving the message, to select at least one first hop node and select the second hop node to establish a path to the core network, based on messages received from the first hop nodes ([Para. 0057, 0068, 0076] when the network connection failure has occurred, the UE 814 may perform a handover procedure to change its connection to a candidate target cell by selecting the eNB-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha and Cheng to reduce the impact of network failure.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7. 

Regarding Claim 15, the claim is interpreted and rejected for the same reason as being unpatentable over Sinha in view of Cheng as set forth in claim 1, Sinha further teaches one or more non-transitory computer-readable media comprising computer-readable instructions, which when executed by one or more processors of a number of first hop nodes ([Para. 0047] Fig. 3A shows a simplified block diagram of one embodiment of a mesh AP that includes a processor 307 and a memory 309 which includes programs 311 and data 313 that includes the data structures such as the tag 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha and Cheng to reduce the impact of network failure.

8.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Cheng as applied to claims 1, 8 and 15 respectively above, and further in view of Murphy et al. (US Pat. Pub. No. US 2017/0279675) hereinafter Murphy.

Regarding Claim 2, the combination of Sinha and Cheng does not disclose wherein each of the first hop nodes is an access point of a wireless network and each of the second hop nodes is a wireless local area network controller of an enterprise network.
Murphy teaches wherein each of the first hop nodes is an access point of a wireless network and each of the second hop nodes is a wireless local area network controller of an enterprise network. ([Para. 0027-0029] Fig. 1, the access point 151 (first hop node) of an enterprise WLAN network 100 is connected to a WLAN controller 110 (second hop node) via tunnel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha, Cheng 

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2. 
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2. 

9.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cheng and Murphy as applied to claims 2, 9 and 16 respectively above, and further in view of Srikanth Keesara (US Pat. Pub. No. US 2012/0243539) hereinafter Keesara.

Regarding Claim 3, the combination of Sinha, Cheng and Murphy does not disclose  wherein the message includes a hash value of the identifier of the corresponding second hop node.
Keesara teaches wherein the message includes a hash value of the identifier of the corresponding second hop node ([Para. 0064-0067, 0105] Fig. 3, the edge device and each of the transport devices 244 along the path executes a hash on the flow ID masked within the address that identify the next hop device).


Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3. 
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3. 

10.	Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Cheng as applied to claims 1, 8 and 15 respectively above, and further in view of Tseng et al., (US Pat. Pub. No. US 2020/0383012) hereinafter Tseng.

Regarding Claim 4, the combination of Sinha and Cheng does not disclose wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a core network of a radio access network operated by different service provider.
Tseng teaches wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a core network of a radio access network  ([Para. 0077-0078, 0094] Fig. 1B, UE may be connected to a next generation base station 102 (gNB) (e.g., a 5G NR) which may be connected to a legacy evolved packet core (EPC) network (second hop node) operated by a cellular service provider (different service provider) as shown in Fig. 6A where the EPC may be used to prove management functions to gNB 604).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha, Cheng and Tseng to increase coverage and to improve wireless communication.

Regarding Claim 5, the combination of Sinha and Cheng does not disclose wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a different network slice of a core network of a radio access network operated by a service provider.
Tseng teaches wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a different network slice of a core network of a radio access network operated by a service provider ([Para. 0097] Fig. 7A, UE 106 may access via gNB 604 (first hop node), which is connected to the AMF 704 of the 5G CN. As shown, the AMF 704 may include one or more network slice functions (720, 722, 724, 726, 728 and 730) operated by the 5G service provider).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha, Cheng and Tseng to increase coverage and to improve wireless communication.
Regarding Claim 6, the combination of Sinha and Cheng does not disclose wherein at least one first hop node is a gNodeB of a radio access network and at least one other first hop node is an access point of a WiFi network providing the endpoint device with at least two disjointed paths via different access mediums toward the core network.
Tseng teaches wherein at least one first hop node is a gNodeB of a radio access network and at least one other first hop node is an access point of a WiFi network providing the endpoint device with at least two disjointed paths via different access mediums toward the core network. ([Para. 0097-0098] Fig. 7B, UE 106 may access the 5G CN through both first hop node of a gNB 604 and access point 112 ([0056, 0062] Fig. 1A,  Wi-Fi network), providing two separated paths toward the core network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha, Cheng and Tseng to increase coverage and to improve wireless communication.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5. 
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6. 
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4. 
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5. 
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170156041, Zhang et al., discloses Downlink Offloading and Converging Method, Uplink Offloading and Converging Method, and Device.
US 20160127368, Sun et al., discloses Method, Apparatus, and System for Controlling Access of User Terminal.
US 20150063158, Nedeltchev et al., discloses Wireless Network Flow Monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413